DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data store, an inertial measurement unit, and a controller in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A data store has been interpreted as a memory as described in Paragraph 0055. An inertial measurement unit has been interpreted as a group of accelerometers and a group of rate gyroscopes as described in Paragraph 0019. A controller has been interpreted as a microprocessor as described in Paragraph 0047.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim 1, the applicant claims determine a latitude of the underwater celestial navigation beacon using the three-axis rate gyroscopic data. As recited in the specification (Paragraphs 0018-0019 and 0025), the navigation beacon can autonomously determine its own position using the IMU. The gyroscopic data 116 can be used to measure the spin rate of the earth to resolve the latitude of the beacon. Claim 1 is silent about the use of the rotation rate of the earth by using the gyroscopic data 116 in order to determine or resolve the latitude of the beacon. Claim 1 is broader than what is recited in the specification since it recites using the gyroscopic data 116 directly in determining the latitude of the beacon which includes dead-reckoning or any other techniques for example which are out of the scope of the current invention. Accordingly, claim 1 should be limited to using the gyroscopic data 116 to measure the spin rate of the earth to resolve the latitude of the beacon. The same rational applies to claims 11, 15, and 19.
 Claims 2-10, 12-14, 16-18, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected independent claims 1, 11, 15, and 19 respectively and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determine a latitude of the underwater celestial navigation beacon using gyroscopic data, determining a longitude of the beacon based on a gravitational pull of the moon using gyroscopic data and an astronomical model of the moon and determine the position of the beacon based on the determined latitude and the longitude.
The recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, a user can mentally a latitude and longitude of an object given gyroscopic data and a moon model and mentally determine a position of an object using said determined latitude and longitude. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “a data store and a controller” to perform the recited steps. The data store and the controller are recited at a high-level of generality (i.e., as a generic processor using a memory for performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims recite an IMU to capture three axis acceleration and gyroscopic data. Said additional element is insignificant extra solution activity, i.e. data gathering used in the determination process. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, said additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using memory and a controller to perform the recited steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional element of an IMU, the examiner the examiner submits that these limitations are insignificant extra-solution activities. A conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional element of using an IMU is well-understood, routine, and conventional activities because the Paragraph 0012 recites that underwater vehicles navigate inertially and can use an inertial navigation system (INS) that includes a group of accelerometers and a group of rate gyroscopes, and the specification does not provide any indication that the IMU is anything other than a conventional inertial navigation system. MPEP 2106.05(d)(II), indicates that mere data gathering is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
The dependent claims do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 13-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daily et al US 7,376,507 B1 (hence Daily).
In re claims 1, 11, and 19, Daily discloses geophysics-based method for determining the position of a stationary earth object uses the periodic changes in the gravity vector of the earth caused by the sun- and moon-orbits (Abstract) and teaches the following:
a data store configured to store an astronomical model of the moon (Col.4, Line 57 – Col.5, Line 14);
an inertial measurement unit (IMU) operable to capture IMU data that includes three-axis acceleration data and three-axis rate gyroscopic data (Fig.6, 50 and Col.14, Lines 7-15);
and a controller configured to: determine a latitude of the object using the three-axis rate gyroscopic data (step 50, the direction of the earth spin axis provides an estimate of the latitude and Col.9, Lines 11-13); determine a longitude of the object based on a gravitational pull of the moon, using the three-axis acceleration data and the astronomical model of the moon (Col.6, Lines 49-58); and determine the position information for the object based on the latitude and longitude (Col.12, Line 55 – Col.13, Line 17)
However, Daily discloses determining the position of a stationary earth object (Abstract) but doesn’t explicitly teach the following:
an underwater celestial navigation beacon
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Daily reference to include an underwater celestial navigation beacon as an obvious design choice in view of the advantages described in Daily i.e. continuously and reliably monitor the latitude and longitude of an intermittently stationary object without access to external reference beacons or satellites (Col.2, Lines 47-50).
In re claims 8 and 14-15, Daily discloses the claimed invention as recited above with respect to claims 1, 11, and 19 and Daily teaches an array of underwater celestial navigation beacons that are located in different positions along a path (Col.3, Lines 30-40)
In re claims 2, 16, and 20, Daily teaches the following:
wherein the controller is further configured to: determine the gravitational pull of the moon around the earth as a function of time based on the three-axis acceleration data, wherein oscillations in acceleration as indicated by the three-axis acceleration data are caused by the gravitational pull of the moon; determine a phase of the moon as a function of time based on the gravitational pull of the moon; and resolve the longitude of the underwater celestial navigation beacon using the phase of the moon with the astronomical model of the moon, wherein the astronomical model of the moon indicates known positions of the moon over a period of time (Col.5, Lines 6-14 and Fig.5A)
In re claims 3 and 21, Daily teaches the following:
wherein the controller is further configured to determine multiple phase measurements of the moon over two or more cycles of the moon to resolve the longitude of the underwater celestial navigation beacon (Col.5, Lines 6-14 and Fig.5A)
In re claims 6, 17, and 24, Daily teaches the following:
wherein the controller is further configured to determine a rotation of the earth using the three-axis rate gyroscopic data in order to resolve the latitude of the underwater celestial navigation beacon (step 50 and Col.14, Lines 7-28)
In re claim 7, Daily teaches the following:
wherein the underwater celestial navigation beacon is stationary on an ocean floor (Abstract)
In re claim 9, Daily teaches the following:
wherein the controller is further configured to provide the position information underwater where global positioning system (GPS) signals are absent (Col.3, Lines 30-40)
In re claim 13, Daily teaches the following:
determine its position based on the position information received from the underwater celestial navigation beacon; and adjust for inertial navigation system (INS) drift at the underwater vehicle (Col.14, Lines 35-53)
In re claim 18, Daily teaches the following:
wherein the underwater vehicle is further configured to determine its position when traveling along the path based on the received position information and adjust for inertial navigation system (INS) drift at the underwater vehicle (Col.14, Lines 35-53)

Claims 4-5, 12, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daily in view of Polvani US 2007/0297289 A1 (hence Polvani).
In re claims 4 and 22, Daily teaches the structural elements of the claimed invention but doesn’t explicitly teach the following:
the underwater celestial navigation beacon is configured to enter into a low power mode after determining the position information
Nevertheless, Polvani discloses a navigation system for an unmanned underwater vehicle and teaches the following:
the underwater celestial navigation beacon is configured to enter into a low power mode after determining the position information (Paragraph 0029)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Daily reference to include a low power mode for the vehicle in order to preserve power (Polvani, Paragraph 0029).
In re claims 5, 12, and 23, Polvani teaches the following:
an acoustic transponder configured to: receive an awake message from an underwater vehicle; and transmit the position information to the underwater vehicle in response to receiving the awake message, wherein the position information enables the underwater vehicle to determine its position based on the position information associated with the underwater celestial navigation beacon and adjust for inertial navigation system (INS) drift at the underwater vehicle (Paragraph 0028)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daily in view of Theriault et al US 2018/0130357 A1 (hence Theriault).
In re claim 10, Daily teaches the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein the controller is further configured to: receive, from the IMU, additional IMU data after the position information for the underwater celestial navigation beacon is determined; determine that the underwater celestial navigation beacon has been potentially tampered with based on the additional IMU data; and send a notification indicating a potential tampering of the underwater celestial navigation beacon
Nevertheless, Theriault discloses ground units for acquiring data used in navigation aerial vehicles and teaches the following:
wherein the controller is further configured to: receive, from the IMU, additional IMU data after the position information for the underwater celestial navigation beacon is determined; determine that the underwater celestial navigation beacon has been potentially tampered with based on the additional IMU data; and send a notification indicating a potential tampering of the underwater celestial navigation beacon (Paragraph 0034)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Daily reference to include an anti-temper system, as taught by Theriault, in order to insure the quality of the collected data (Theriault, Paragraph 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669